Citation Nr: 0434088	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Included in the veteran's service medical records is a 
medical record dated in February 1970, which indicates that 
the veteran was exposed to infectious hepatitis.  He was 
given prophylactic treatment.  Throughout his service medical 
records, there are notations of complaints of weakness and 
general malaise; no diagnosis of hepatitis is indicated.  

In Kaiser Permanente outpatient records dated from 2000 to 
2002, a March 2000 medical record reveals that the veteran 
had a diagnosis of hepatitis C and had a 30-year history of 
his disease.  

In a report from a VA examination conducted in November 2002, 
the examiner noted a history of a motor vehicle accident on 
October 23, 1970, at which time the veteran was admitted to 
Palomar Hospital in Escondido, California, and had internal 
bleeding due to a ruptured spleen, which was removed.  Also 
noted is that the veteran received a blood transfusion that 
consisted of six to seven pints of blood.  

The examiner further noted that the veteran was evaluated in 
1988 at Kaiser Hospital for complaints of generalized 
weakness.  He had a positive hepatitis C antibody.  The 
veteran denied any drug use, tattoos, or body piercings.  
Ultimately, the veteran was diagnosed as having chronic 
hepatitis C.  The examiner concluded that it was at least as 
likely as not that the veteran's hepatitis C was related to 
service, due to the fact that the veteran received a blood 
transfusion on October 23, 1970, "while on active duty."  
The examiner further remarked that it was well known that the 
blood transfusion is a high risk factor for the development 
of hepatitis C infection.  At that time, hepatitis C was 
known as non-A or non-B hepatitis before becoming known as 
hepatitis C, as it is known currently.  

The VA examiner attributed the veteran's hepatitis to the 
blood transfusion following the accident.  It appears that 
the date cited was based on the veteran's provided history.  
Unfortunately, the veteran was discharged from the service in 
September 1970.  The veteran's representative has indicated 
that the accident occurred during service, not in October 
1970.  The RO should have this clarified by the veteran and 
then, if warranted, obtain the treatment records.  

Thus, this case must be remanded for additional development:

1.  The RO should contact the veteran and 
have him clarify the date of the accident 
following which he received a blood 
transfusion.  If warranted, the RO should 
obtain the treatment records from the 
accident.

2.  Then, after conducting any additional 
development deemed warranted, including 
another nexus examination if necessary, 
the RO should again review the veteran's 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




